     Case 1:19-cr-00105-LGS Document 1 Filed 02/05/19 Page 1 of 4
                                                             ORIGir~AL

Approved:
            ALEXANDRA N. ROTHMAN
            Assistant United States Attorney

Before:     HONORABLE HENRY B. PITMAN
            United States Magistrate Judge
            Southern District of New York

 - - - - - - - - - - - - - - - - x      19MAG
                                       COMPLAINT
 UNITED STATES OF AMERICA
                                       Violation of
          - v. -                       21 u.s.c. § 846

 JUAN RAMIREZ, and                      COUNTY OF OFFENSE:
 ANA BRITO,                             BRONX

                      Defendants.

 - - - - - - - - - - - - - - - - x

SOUTHERN DISTRICT OF NEW YORK, ss.:

     CRAIG SMITH, being duly sworn, deposes and says that he is
a Special Agent with the Drug Enforcement Administration
("DEA"), and charges as follows:

                               COUNT ONE

          1.   From in or about January 2019, up to and
including in or about February 2019, in the Southern District of
New York and elsewhere, JUAN RAMIREZ and ANA BRITO, the
defendants, and others known and unknown, intentionally and
knowingly did combine, conspire, confederate, and agree together
and with each other to violate the narcotics laws of the United
States.

            2.    It was a part and an object of the conspiracy
that JUAN   RAMIREZ and ANA BRITO, the defendants, and others
known and   unknown, would and did distribute and possess with
intent to   distribute a controlled substance, in violation of
Title 21,   United States Code, Section 841 (a) (1).
     Case 1:19-cr-00105-LGS Document 1 Filed 02/05/19 Page 2 of 4




          3.   The controlled substance that JUAN RAMIREZ and
ANA BRITO, the defendants, conspired to distribute and possess
with intent to distribute was 400 grams and more of mixtures and
substances containing a detectable amount of fentanyl, in
violation of Title 21, United States Code, Section 841 (b) (1) (A)

           (Title 21, United States Code, Section 846.)

          The bases for my knowledge and for the foregoing
charges are, in part, as follows:

          4.   I am a Special Agent with the DEA and I have been
personally involved in the investigation of this matter.  This
affidavit is based upon my personal participation in the
investigation of this matter, my conversations with law
enforcement agents, witnesses, and others, as well as my
examination of report and records. Because this affidavit is
being submitted for the limited purpose of establishing probable
cause, it does not include all the facts that I have learned
during the course of my investigation. Where the contents of
documents and the actions, statements, and conversations of
others are reported herein, they are reported in substance and
in part, except where otherwise indicated. Where figures,
calculations, and dates are set forth herein, they are
approximate, unless stated otherwise.

          5.   During the course of this investigation, other
DEA agents and I have worked with two confidential sources ("CS-
1" and "CS-2"). CS-1 and CS-2 are paid informants with the DEA.
CS-1 has prior federal convictions for narcotics offenses. CS-2
has no prior convictions for narcotics offenses.  Information
provided by CS-1 and CS-2 as part of this investigation and
other investigations has proven reliable in the past and has
been corroborated by other independent evidence, including,
among other things, surveillance by law enforcement.

          6.   Based on my involvement and observations in this
investigation, the physical surveillance conducted by me and
other law enforcement agents, and my conversations with CS-1,
CS-2, and law enforcement agents who were involved in this
investigation, I have learned the following, in substance and in
part:

               a.   On or about January 28, 2019, CS-1 met with
JUAN RAMIREZ and ANA BRITO, the defendants, at a particular
location in Manhattan (the "First Meeting").  During the First
Meeting, CS-1, with BRITO present, told RAMIREZ, in substance

                                   2
     Case 1:19-cr-00105-LGS Document 1 Filed 02/05/19 Page 3 of 4




and in part, that CS-1 had a friend looking to purchase kilogram
quantities of fentanyl.

               b.    On or about February 2, 2019, CS-1 and CS-2
met with RAMIREZ at a pre-determined location in Manhattan (the
"Second Meeting").   During the Second Meeting, CS-1 introduced
CS-2 as the friend looking to purchase fentanyl, and RAMIREZ
agreed to sell three kilograms of fentanyl to CS-2 for $53,000
per kilogram.   The parties further agreed that RAMIREZ would
first provide CS-2 with a sample of fentanyl.

               c.   On or about February 4, 2019, CS-1 met with
RAMIREZ and BRITO at a pre-determined location in the Bronx (the
"Third Meeting"). RAMIREZ and BRITO arrived at the location in
a vehicle (the "Vehicle") . RAMIREZ was driving the Vehicle, and
BRITO was seated in the front passenger seat. CS-2 entered the
back seat of the Vehicle, and RAMIREZ joined CS-2 in the back
seat.

               d.   During the Third Meeting, RAMIREZ pulled out
a pink bag from the back seat of the Vehicle and stated, in
substance and in part, that RAMIREZ could do the deal right now,
referring to what I believe to be the fentanyl transaction.
BRITO participated in the conversation between CS-2 and RAMIREZ.

               e.   CS-2 looked in the pink bag, which contained
two hard, brick-shaped objects wrapped in silver foil.   CS-2
stated, in substance and in part, that CS-2 needed to get the
money for the transaction, at which point CS-2 left the Vehicle
and informed law enforcement agents, who were conducting
surveillance nearby, that two kilograms of fentanyl were located
inside of the Vehicle.

               f.   Law enforcement agents and myself briefly
followed the Vehicle before stopping the Vehicle and placing the
occupants - RAMIREZ and BRITO - under arrest.

               g.   Law enforcement agents and myself looked
into the trunk of the Vehicle and saw a pink bag on top of other
items. A search of the pink bag revealed two hard, brick-shaped
objects, consisting of a bluish powder. Based on my training
and experience, the wrapping of the bricks and the appearance of
the power, as well as my involvement in this investigation, I
believe that the brick-shaped objects contain fentanyl.




                                   3
    Case 1:19-cr-00105-LGS Document 1 Filed 02/05/19 Page 4 of 4




          WHEREFORE, the deponent respectfully requests that
JUAN RAMIREZ and ANA BRITO, the defendants, be imprisoned or
bailed as the case may be.



                                 CRAIG~::O
                                 Special Agent
                                 Drug Enforcement Administration


Sworn to before me this
5th day of February, 2019.



T2~HE~~
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                  4
